DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3 September 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-17, 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11-12, 15-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kasugai et al. (US 2015/0226389 A1) in view of Abu-Ageel (US 2010/0202129 A1).
With respect to claim 1:	Kasugai teaches a light source device (101 (third modification of the first embodiment (Figs. 1-3 and 9))), comprising: an exciting light source for generating exciting light (11); a light condensing device (15); and a fluorescent lens (211), wherein the fluorescent lens comprises a fluorescent layer (17R), the lens having a light window (211a) allowing light to enter and exit (see Fig. 9) and a bottom wall opposite to the light window (211b), and the fluorescent layer being provided on a surface of the bottom wall (see Fig. 9); and wherein the exciting light is converged by the light condensing device (see Fig. 9), then incident to a surface of the fluorescent layer from the light window to form a light spot which excites the fluorescent layer to generate excited light (see Fig. 9), wherein an area of the light window is 
Kasugai differs from the claimed invention in using a solid internally reflective lens instead of a cavity having a chamber (i.e. a hollow light guide) and the light condensing device is not quite configured to converge the exciting light to form a focus located at the light window.
However, Abu-Ageel teaches fluorescent cavity (620 (Fig. 2c)) comprising a chamber (space inside 620; see Fig. 2c) wherein the light condensing device (691) is configured to converge the exciting light to form a focus located at the light window (see Fig. 2c).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source device of Kasugai by using a fluorescent cavity comprising a chamber as a substitute for the lens and to focus the exciting light at the light window as taught by Abu-Ageel in order to provide a low-cost, compact, and efficient means for converting the exciting light (Abu-Ageel paragraphs 7-10).
With respect to claim 2:	Kasugai teaches “wherein the chamber further comprises a side wall (211c) which connects the light window with the bottom wall (see Fig. 9), and the excited light, after being reflected one or more times by the reflective layer, is emitted from the light window (paragraph 149)”.
Kasugai does not specifically teach the side wall comprises a reflective layer capable of reflecting the excited light.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source device of Kasugai by using a reflective layer as a substitute for a TIR interface due to the art recognized suitability of the reflective layer for the purpose of reflecting (and thereby recycling) the light (Abu-Ageel paragraph 61).
With respect to claim 3:	Abu-Ageel teaches “wherein the chamber is in one of a cone shape, a pyramid shape, a spherical shape (paragraph 54), an ellipsoid shape, a cylindrical shape, or a prism shape”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source device of Kasugai by using a fluorescent cavity comprising a spherically shaped chamber as a substitute for the lens as taught by Abu-Ageel in order to recycle light (Abu-Ageel paragraph 54).
With respect to claim 4:	Kasugai teaches “further comprising a light homogenizing element (13), wherein the exciting light emitted from the exciting light source is homogenized by the light homogenizing element (see Fig. 2)”.
With respect to claim 11:	Kasugai’s first embodiment does not teach “wherein the exciting light comprises s-polarized exciting light, and the light splitting element comprises a polarizing coating film, which is configured to reflect the s-polarized exciting light”.
However, Kasugai’s fifth embodiment teaches “wherein the exciting light comprises s-polarized exciting light (paragraph 204), and the light splitting element 
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source device of Kasugai by using the polarizing beam splitter of Kasugai’s fifth embodiment as an art-recognized equivalent alternative to the dichroic beam splitter of Kasugai’s first embodiment for the purpose of splitting the beam (Kasugai paragraph 203).
With respect to claim 12:	Kasugai teaches “further comprising a quarter wave-plate (on 40 (substrate of 16); see paragraph 210), wherein the quarter wave-plate is disposed between the light splitting element and the light condensing device (see Fig. 9) and located on an optical path of the exciting light reflected by the light splitting element (see Fig. 3), and the quarter wave-plate is configured to change a polarization state of the exciting light (paragraph 210)”.
With respect to claim 15:	Kasugai teaches “further comprising a filter wheel (16) and a second driving device (22), wherein the filter wheel is disposed between the light condensing device and the light window (see Fig. 9), the second driving device is connected to the filter wheel and configured to drive the filter wheel to rotate (see Fig. 3), and wherein a plurality of regions are provided on the filter wheel (17B, 17G, 17TR), wherein each of the plurality of regions comprises a filter (paragraph 101), and the filters of the plurality of regions have different transmittances to the exciting light (paragraph 101)”.
With respect to claim 16:	Kasugai teaches “a projection system (199), comprising a light source device (101 (third modification of the first embodiment (Figs. 
Kasugai differs from the claimed invention in using a solid internally reflective lens instead of a cavity having a chamber (i.e. a hollow light guide) and the light condensing device is not quite configured to converge the exciting light to form a focus located at the light window.
However, Abu-Ageel teaches fluorescent cavity (620 (Fig. 2c)) comprising a chamber (space inside 620; see Fig. 2c) wherein the light condensing device (691) is configured to converge the exciting light to form a focus located at the light window (see Fig. 2c).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source device of Kasugai by using a fluorescent cavity comprising a chamber as a substitute for the lens and to focus the exciting light at the light window as taught by Abu-Ageel in order to provide a low-cost, 
With respect to claim 17:	Kasugai teaches “wherein the chamber further comprises a side wall (211c) which connects the light window with the bottom wall (see Fig. 9), and the excited light, after being reflected one or more times by the reflective layer, is emitted from the light window (paragraph 149)”.
Kasugai does not specifically teach the side wall comprises a reflective layer capable of reflecting the excited light.
However, Abu-Ageel teaches the side wall comprises a reflective layer (614) capable of reflecting the excited light (paragraph 61).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source device of Kasugai by using a reflective layer as a substitute for a TIR interface due to the art recognized suitability of the reflective layer for the purpose of reflecting (and thereby recycling) the light (Abu-Ageel paragraph 61).
With respect to claim 18:	Abu-Ageel teaches “wherein the chamber is in one of a cone shape, a pyramid shape, a spherical shape (paragraph 54), an ellipsoid shape, a cylindrical shape, or a prism shape”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source device of Kasugai by using a fluorescent cavity comprising a spherically shaped chamber as a substitute for the lens as taught by Abu-Ageel in order to recycle light (Abu-Ageel paragraph 54).
.

Claims 5, 6, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kasugai and Abu-Ageel as applied to claims 1, 4, and 11-12 above, and further in view of Li et al. (US 2014/0022512 A1).
With respect to claim 5:	Kasugai in view of Abu-Ageel teaches “The light source device according to claim 4 (see above)”.
Kasugai further teaches ““further comprising a light splitting element (14), wherein the light splitting element receives the exciting light homogenized by the light homogenizing element (see Fig. 2)”.
Kasugai does not specifically teach “the light splitting element is configured to reflect a part of the exciting light and transmit the excited light”.
However, Li teaches “wherein the light splitting element (86) is configured to reflect a part of the exciting light and transmit the excited light (see Fig. 9)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source device of Kasugai by reversing the light splitting element to reflect a part of the exciting light and transmit the excited light as taught by Li due to the art recognized suitability for either configuration to combine the exciting and excited light and project the combined beam (see Kasugai Fig. 2, Li Fig. 9).

Kasugai does not specifically teach “the excited light is transmitted through the light splitting element”.
However, Li teaches “the excited light is transmitted through the light splitting element (see Fig. 9)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source device of Kasugai by reversing the light splitting element to reflect a part of the exciting light and transmit the excited light as taught by Li due to the art recognized suitability for either configuration to combine the exciting and excited light and project the combined beam (see Kasugai Fig. 2, Li Fig. 9).
With respect to claim 13:	Kasugai does not specifically teach “further comprising a light splitting lens, wherein the light splitting lens is disposed between the light condensing device and the fluorescent cavity, and located on an optical path of the exciting light emitted from the light condensing device, and the light splitting lens is configured to reflect a part of the exciting light and transmit a remaining part of the exciting light, and the remaining part of the exciting light transmitted by the light splitting lens is incident into the chamber through the light window”.
However, Li teaches a light splitting lens (48 (Fig. 12)), wherein the light splitting lens is disposed between the light condensing device and the fluorescent cavity (see 
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source device of Kasugai by using the beam splitter lens of Li’s Fig. 12 embodiment as an art recognized suitability as a beam spitter (Li paragraph 54).
With respect to claim 14:	Kasugai and Li do not specifically teach “wherein the light splitting lens is configured to reflect 20% of the exciting light reaching its surface and transmit the remaining 80% of the exciting light”.
However, Kasugai is concerned with mixing blue light, green light, and red light to obtain white light (paragraph 109), and would therefor be motivated to optimize the proportion of excitation light and excited light for that purpose. 
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source device of Kasugai by optimizing the ratio of exciting to excited light and thereby achieve the invention for the purpose of achieving a blend of primary colors that combine to form white light (Kasugai paragraph 109).

s 7, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasugai and Abu-Ageel as applied to claims 1 and 16 above, and further in view of Quadri (US 2011/0110103 A1).
With respect to claim 7:	Kasugai in view of Abu-Ageel teaches “The light source device according to claim 1 (see above)”.
Kasugai further teaches “further comprising a pattern plate (16) which is disposed between the light condensing device and the light window (see Fig. 9)”.
Kasugai does not specifically teach “configured to limit the emitted excited light to be in a pattern shape of the pattern plate”.
However, Quadri teaches a pattern plate (12) configured to limit the emitted excited light to be in a pattern shape (34) of the pattern plate.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source device of Kasugai by using the pattern shaped taught by Quadri in order to generate optical effects (Quadri paragraph 3).
With respect to claim 9:	Kasugai teaches “further comprising a first driving device (22), wherein the first driving device is connected to the pattern plate and configured to drive the pattern plate to rotate (see Fig. 3)”.
With respect to claim 20:	Kasugai in view of Abu-Ageel teaches “The projection system according to claim 16 (see above)”.
Kasugai further teaches “further comprising a pattern plate (16) which is disposed between the light condensing device and the light window (see Fig. 9)”.

However, Quadri teaches a pattern plate (12) configured to limit the emitted excited light to be in a pattern shape (34) of the pattern plate.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source device of Kasugai by using the pattern shaped taught by Quadri in order to generate optical effects (Quadri paragraph 3).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kasugai in view of Abu-Ageel and Quadri as applied to claims 1, 7 above, and further in view of Okuda (US 2017/0347075 A1).
With respect to claim 8:	Kasugai in view of Li and Quadri teaches “The light source device according to claim 7 (see above)”.
Kasugai further teaches “wherein the pattern plate comprises a first region and a second region (17G, 17TR)”.
Kasugai does not specifically teach “wherein the first region is plated with an anti- reflection film configured to transmit the exciting light and reduce reflection of the exciting light, and the second region is plated with a filter film configured to reflect the excited light and transmit the exciting light”.
However, Okuda teaches “wherein the first region (see Fig. 4) is plated with an anti- reflection film (52C) configured to transmit the exciting light and reduce reflection of 
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source device of Kasugai by using the antireflection and filter films of Okuda in order to improve chromaticity (Okuda paragraph 6).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kasugai in view of Abu-Ageel and Quadri as applied to claima 1, 7, 8, 9 above, and further in view of Shibasaki (US 2010/0328554 A1).
With respect to claim 10:	Kasugai in view of Abu-Ageel and Quadri teaches “The light source device according to claim 9 (see above)”.
Kasugai does not specifically teach “wherein a control device is provided between the exciting light source and the first driving device, the control device being electrically connected to the exciting light source and the first driving device respectively, and configured to receive status information from the first driving device and to control light emitting power of the exciting light source based on the received status information of the first driving device”.
However, Shibasaki teaches “wherein a control device (31) is provided between the exciting light source (20) and the first driving device (25), the control device being electrically connected to the exciting light source and the first driving device respectively (Fig. 1), and configured to receive status information from the first driving device and to 
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source device of Kasugai by using the control device of Shibasaki in order to control the respective timing of the light source and pattern plate (Shibasaki paragraph 50).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kasugai in view of Abu-Ageel and Li.
With respect to claim 21:	Kasugai teaches a light source device (101 (third modification of the first embodiment (Figs. 1-3 and 9))), comprising: an exciting light source for generating exciting light (11); a light condensing device (15); a fluorescent lens (211); a light splitting element (14); wherein the fluorescent lens comprises a fluorescent layer (17R), the lens having a light window (211) allowing light to enter and exit (see Fig. 9) and a bottom wall opposite to the light window (211b); wherein the exciting light is converged by the light condensing device (see Fig. 9), then incident to a surface of the fluorescent layer from the light window to form a light spot which excites the fluorescent layer to generate excited light (see Fig. 9), wherein an area of the light window is smaller than an area of the light spot (see Fig. 9), and the excited light is emitted from the light window (see Fig. 9)”.
Kasuga differs from the claimed invention in using a solid internally reflective lens instead of a cavity having a chamber (i.e. a hollow light guide).

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source device of Kasugai by using a fluorescent cavity comprising a chamber as a substitute for the lens as taught by Abu-Ageel in order to provide a low-cost, compact, and efficient means for converting the exciting light (Abu-Ageel paragraphs 7-10).
Kasugai’s first embodiment does not specifically teach wherein the exciting light comprises first polarized exciting light, and the light splitting element comprises a polarizing coating film, and wherein the quarter wave-plate is located on an optical path of the first polarized exciting light reflected by the light splitting element and is configured to change a polarization state of the first polarized exciting light.
However, Kasugai’ fifth embodiment teaches wherein the exciting light comprises first polarized exciting light (paragraph 204), and the light splitting element (814) comprises a polarizing coating film (paragraph 204), and wherein the quarter wave-plate (817RB) is located on an optical path of the first polarized exciting light and is configured to change a polarization state of the first polarized exciting light (paragraph 205).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source device of Kasugai by using the polarizing beam splitter of Kasugai’s fifth embodiment as an art-recognized equivalent alternative to the dichroic beam splitter of Kasugai’s first embodiment for the purpose of splitting the beam (Kasugai paragraph 203).

However, Li teaches the excited light is transmitted through the light splitting element (see Fig. 9).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source device of Kasugai by reversing the light splitting element to reflect a part of the exciting light and transmit the excited light as taught by Li due to the art recognized suitability for either configuration to combine the exciting and excited light and project the combined beam (see Kasugai Fig. 2, Li Fig. 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NATHANIEL J LEE/Examiner, Art Unit 2875           

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875